AO 106 (Rev. 04/10) Application for a Search Warrant

UNITED STATES DISTRICT COURT

for the
Eastern District of Wisconsin

In the Matter of the Search of:

Sprint, Kyocera, Model E4277 with FCC ID
#V65E4255 and HEX # A0000027BDAEB7 and a silver
Samsung, Model SM-J327P, with FCC ID #
A3LSMJ327P and HEX # 35910208452325, in the
custody of ATF

Case No. 19-N-IT@

 

fa ee ee

APPLICATION FOR A SEARCH WARRANT

I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under penalty of
perjury that I have reason to believe that on the following person or property:

Sprint, Kyocera, Model E4277 with FCC ID #V65E4255 and HEX # A0000027BDAEB7 and a silver Samsung, Model
SM-J327P, with FCC ID # A3LSMJ327P and HEX # 35910208452325, in the custody of ATF

located in the Eastern District of Wisconsin, there is now concealed:

See Attachment B.

The basis for the search under Fed. R. Crim P. 41(c) is:
evidence of a crime;
LC contraband, fruits of crime, or other items illegally possessed;
CL] property designed for use, intended for use, or used in committing a crime;
CL] a person to be arrested or a person who is unlawfully restrained.

The search is related to violations of: 21 U.S.C. § 841(a)(1), and felon in possession of a firearm in violation of 18 U.S.C. §
922(¢)(1), possession of a firearm in furtherance of a drug trafficking crime, in violation of 18 U.S.C. § 924(c)
The application is based on these facts: See attached affidavit.

L] Delayed notice of days (give exact ending date if more than 30 days: ) is requested
under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.

A EE

Applicant's’signature

Sworn fo before me and signed in my presence:

Date:

  

City and State: Milwaukee, Wisconsin _U.S. Magistrate Judge
Printed Name and Ti i¥e
Case 2:19-mj-00176-DEJ Filed 08/14/19 Page 1of10 Document 1

 
ATTACHMENT A
PROPERTY TO BE SEARCHED
' The Property to be search is a Sprint, Kyocera, Model E4277 with FCC ID
#V65E4255 and HEX # A0000027BDAEB7 and a silver Seriangs Model SM-J327P, with
ECC ID # A3LSMJ327P and HEX # 35910208452325. The devices are in the custody of

the ATF, 1000 North Water Street, Suite 1400, Milwaukee, Wisconsin.

6
Case 2:19-mj-00176-DEJ Filed 08/14/19 Page 2 of 10 Document 1
ATTACHMENT B
_ ITEMS TO BE SEIZED

All records on the Sprint, Kyocera, Model E4277 with FCC ID #V65E4255 and
HEX # A0000027BDAEB7 and silver Samsung, Model SM-J327P, with FCC ID #
A3LSMJ327P and HEX # 35910208452325 described in Attachment A that relates to
violations of drug distribution, in violation of 21 U.S.C. § 841(a)(1), felon in possession
of a firearm, in violation of 18 U.S.C. § 922(g)(1), and possession of a firearm in
furtherance of a drug trafficking crime, in violation of 18 U.S.C. § 924(c), and involve

Xavier Carter including, but not limited to:

a. Drug customers and related identifying information;

b. types, amounts, and prices of drugs trafficked as well as dates and
amounts of specific transactions;

c. any information related to sources of drugs (including names, addresses,
phone numbers, or any other identifying information);

d. any information related to the possession or use of firearms; and

e. photographs and/or videos showing Carter in possession of firearms
and/or narcotics.

7

Case 2:19-mj-00176-DEJ Filed 08/14/19 Page 3 of 10 Document 1
AFFIDAVIT IN SUPPORT OF SEARCH WARRANT

L tMatthow Mason, one aly sworn, hereby depose and state:

I. BACKGROUND, TRAINING & EXPERIENCE

1. I am a Special Agent with the Bureau of Alcohol, Tobacco, Firearms, and
Explosives (ATF). I have been so employed since September 2015. Prior to my
employment with ATF, I was a Police Officer with the Calumet City Illinois Police
Department, from 2003 until 2015. As part of my duties as an ATF Special Agent, I
investigate criminal violations relating to violent crime, and firearms and explosives
offenses, including 18 U.S.C. § 922(¢)(1) (felon in possession of a firearm) and 26 U.S.C.
§§ 5861(d), (e) & (f), (possess, transfer or making a firearm not seine in the National
Firearms Registration and Transfer Record).

2 During my career in law enforcement, I have investigated violations of
fides narcotics laws and related violations, including federal firearms offenses. Based
on my training, experience, and participation in firearms and drug trafficking
investigations, I know and have observed the following:

a: ‘I have utilized finer to investigate drug trafficking. Through

informant interviews, and extensive debriefings of individuals involved in
drug trafficking, I have learned about the manner in which individuals and

organizations distribute controlled substances in Wisconsin and
throughout the United States;

b. I have also relied upon informants to obtain controlled substances from
dealers by making controlled purchases of controlled substances from
dealers. I have extensive experience conducting street surveillance of
individuals engaged in drug trafficking. I have participated in the
execution of numerous search warrants where controlled substances, drug
paraphernalia, and drug trafficking records were seized;

Case 2:19-mj-00176-DEJ Filed 08/14/19 Page 4of10 Document 1
Si

4.

_ I am familiar with the appearance and street names of various drugs,

including marijuana, methamphetamine, heroin, cocaine, cocaine base
(crack cocaine), and ecstasy. I am familiar with the methods used by drug
dealers to package and prepare controlled substances for sale. I know the
street values of different quantities of the various controlled substances;

I am familiar with the language utilized over the telephone to discuss drug
trafficking, and know that the language is often limited, guarded, and -
coded;

I know that drug traffickers often use various communication devices to
conduct drug trafficking operations, and that drug traffickers often
communicate on cell phones using text messages and direct connect cell
phone capabilities; and .

I know that drug traffickers commonly have in their possession, and at their
residences and other locations where they exercise dominion and control,
firearms, ammunition, and records or receipts pertaining to such.

The facts contained in this affidavit are known to me through my personal

knowledge, training, and experience, through information provided to me by others, and
through information provided to me by other law enforcement officers and my review of

official law enforcement records and reports which I consider to be truthful and reliable.

Because this affidavit is submitted for the limited purpose of securing a

search warrant, I have not included each and every fact known to me concerning this
investigation. I have set forth only the facts that I believe are essential to establish .

probable cause.

5. Imake this affidavit in support of an application for search warrant for the
A

2

_ Case 2:19-mj-00176-DEJ Filed 08/14/19 Page 5of10 Document 1
| following items: Sprint, Kyocera, Model E4277 with FCC ID #V65E4255 and HEX #

A0000027BDAEB7 and a silver Samsung, Model SM-J327P, with FCC ID #
. A3LSMJ327P and HEX # 35910208452325. These devices ae in the custody of the ATF,
| 1000 North Water Street, Suite 1400, Milwaukee, Wisconsin.

IL. PROBABLE CAUSE

6. On May 14, 2018, Milwaukee police officers conducted a traffic stop on a
vehicle for no license plates at 5161 N. 63"4 Street in Milwaukee. Officers spoke to the

sole occupant, Xavier Carter, who stated that the vehicle did not have plates because he
just bought it and didn’t have time to register it yet. Carter further stated that he did not
have a driver's eatneor identification on him. Officers asked Carter to exit the vehicle.
When. Carter exited the vehicle, officers saw a firearm and baggie of cocaine on the
driver's side floorboard. Officers searched Carter and found $986, two cellphones, and
two baggies of cocaine in his pocket. One baggie contained 28 corner cuts of cocaine base
weighing a total of 9.94 grams and the other baggie contained 18 corner cuts of cocaine
base weighing a total of 6.5 grams.
| 7. . Officers searched the vehicle and found a corner cut baggie of .21 grams of
cocaine next to a loaded Springfield, model XDS, .45 caliber pistol, bearing serial number
53110506, and another corner cut baggie of .o7 grams of cocaine under the floor mat.

8. Review of the two cellphones seized on May 14, 2018, reflect that they are a
Sprint, Kyocera, Model E4277 with FCC ID #V65E4255 and HEX # A0000027BDAEB7
sind oiled Samsung, Model SM-J327P, with FCC ID # A3LSMJ327P and HEX #.
35910208452325. Both cellphones were inventoried and taken into Milwaukee Police

3

Case 2:19-mj-00176-DEJ Filed 08/14/19 Page 6of10 Document 1
Department (MPD) property storage.

9, Carter has prior felony convictions for manufacture/ deliver cocaine, felon
in possession of a firearm, possession with intent to deliver cocaine, and fleeing. At the
time of his arrest on May 14, 2018, Carter was on supervision by the State of Wisconsin

for a 2008 cocaine manufacture/ deliver conviction.

10. On August 14, 2018, a grand jury in this district returned a three-count
indictment charging Carter with felon in possession of a firearm, possession with intent
to distribute cocaine, and possession of a firearm in furtherance of a drug trafficking
crime. Pursuant to the rules of his supervision, Carter was required to make himself and
his cellphone available for search. However, they were not searched at the time of his

arrest.

11. Onor about July 12, 2019, I took the Sprint, Kyocera, Model E4277 with
FCC ID #V65E4255 and HEX # A0000027BDAEB7 and silver Samsung, Model SM-
J327P, with FCC ID # A3LSMJ327P and HEX # 35910208452325 into custody at the ATF,
1000 North Water Street, Suite 1400, Milwaukee, Wisconsin. Based on my training and
experience, I am aware that drug traffickers often use cellphones to conduct their drug
trafficking activities. Additionally, I am aware that individuals frequently take pictures

of themselves with their phones and often display their firearms in these pictures.

4

Case 2:19-mj-00176-DEJ Filed 08/14/19 Page 7 of 10 Document 1
Il. CONCLUSION

12. Based on the foregoing facts and circumstances, there is probable cause to
believe that Xavier Carter was involved in the distribution of narcotics in violation of 21
USC. § 841(a)(1), and felon in possession of a Bieaent in violation of 18 U.S.C. § 922(¢)(1),
possession of a firearm in furtherance of a drug trafficking crime, in violation of 18 U.S.C.
§ 924(c). There is also probable cause to search the Sprint, Kyocera, Model E4277 with
FCC ID #V65E4255 and HEX # A0000027BD AEB7 and silver Samsung, Model SM-
J327P, with FCC ID # A3LSMJ327P and HEX # 35910208452325 as described in

Attachment A for evidence of these crimes, as described in Attachment B.

5

Case 2:19-mj-00176-DEJ Filed 08/14/19 Page 8 of 10 Document 1
ATTACHMENT A
PROPERTY TO BE SEARCHED
' The Property to be anh is a Sprint, Kyocera, Model E4277 with FCC ID
#V65E4255 and HEX # A0000027BDAEB7 and a silver Janmang Model SM-J327P, with
FCC ID # A3LSMJ327P and HEX # 35910208452325. The devices are in the custody of

the ATF, 1000 North Water Street, Suite 1400, Milwaukee, Wisconsin.

6

Case 2:19-mj-00176-DEJ Filed 08/14/19 Page 9of10 Document 1
ATTACHMENT B
_ ITEMS TO BE SEIZED

All records on the Sprint, Kyocera, Model E4277 with FCC ID #V65E4255 and

HEX # A0000027BDAEB7 and silver Samsung, Model SM-J327P, with FCC ID #

A3LSMJ327P and HEX # 35910208452325 described in Attachment A that relates to

violations of drug distribution, in violation of 21 U.S.C. § 841(a)(1), felon in possession

of a firearm, in violation of 18 U.S.C. § 922(g)(1), and possession of a firearm in

furtherance of a drug trafficking crime, in violation of 18 U.S.C. § 924(c), and involve

Xavier Carter including, but not limited to:

a.

b.

Drug customers and related identifying information;

types, amounts, and prices of drugs trafficked as well as dates and
amounts of specific transactions;

any information related to sources of drugs (including names, addresses,
phone numbers, or any other identifying information);

any information related to the possession or use of firearms; and

photographs and/or videos showing Carter in possession of firearms
and/or narcotics.

a

Case 2:19-mj-00176-DEJ Filed 08/14/19 Page 10o0f10 Document 1
